Citation Nr: 0718609	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for the 
cause of the veteran's death, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran had active service from August 1953 to August 
1957.  He died in August 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Wichita, Kansas. 

After the issuance of the April 2005 statement of the case, 
and certification to the Board in April 2005, the appellant 
submitted additional evidence consisting of Naval Reserve 
personnel records dated July 1963.  See 38 C.F.R. § 20.1304 
(2006).  The Board notes that the appellant waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such 
evidence. 

The Board notes that in the April 2005 statement of the case, 
the RO reopened the appellant's claim and then denied 
entitlement to service connection for the cause of the 
veteran's death on the merits.  As reflected in the 
characterization of the issue on the first page of this 
decision, the Board is required to consider the issue of 
finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's decision and 
favorable to the appellant, she is not prejudiced by the 
Board's actions herein.  See Barnett, supra at 4; Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. In a final rating decision issued in April 2000, the RO 
denied a claim for service connection for the cause of the 
veteran's death.

3. Evidence added to the record since the final April 2000 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the appellant's claim. 

4. The veteran died in August 1999; the immediate cause of 
death was plasma cell leukemia, the leukemic phase of 
multiple myeloma. 

5. Plasma cell leukemia was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service, to include 
claimed in-service asbestos and benzene exposure.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
claim of entitlement to service connection for the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Board's decision to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is completely favorable and, in that regard, 
no further action is required to comply with the VCAA and 
implementing regulations.  With regard to the merits of her 
claim, the Board finds that VA satisfied its duties to notify 
and assist, as will be discussed in detail below.

A. Duty to Notify

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claims for VA benefits.  In 
this case, the appellant was provided with a VCAA 
notification letter in March 2003, and again in July 2003, 
prior to the initial unfavorable AOJ decision issued in 
September 2003.  A third VCAA letter was sent in October 
2004.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
observes that the March 2003, July 2003, and October 2004 
letters informed the appellant of the type of evidence 
necessary to establish service connection for the cause of 
the veteran's death; addressed how VA would assist the 
appellant in developing her claim; and her and VA's 
obligations in providing such evidence for consideration.  Of 
the three letters, only the October 2004 VCAA notice informed 
the appellant of the "fourth element," i.e., to provide any 
evidence in her possession that pertains to the claim.  

The March 2003 and July 2003 letters failed to include the 
fourth element, and failure to provide pre-adjudicative 
notice of any of the four elements is presumed to create 
prejudicial error.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  The Secretary has the burden to 
show that this error was not prejudicial to the veteran.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, slip op. at 14; see also Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The March 2003 
and July 2003 letters informed the appellant that additional 
information or evidence was needed to support her claim, 
asked her to send the information or evidence to VA, and 
provided examples of the types of evidence she could submit.  
Further, the March 2003 letter instructed the appellant to 
let VA know of any other evidence she would like VA to obtain 
in support of her claim.  Therefore, the Board finds that a 
reasonable person could be expected to understand that she 
should submit any relevant evidence during the development of 
the claim.  For these reasons, and the fact that the October 
2004 VCAA letter was fully compliant, the Board concludes 
that any deficiencies in any of the VCAA notices sent to the 
appellant are harmless and to decide the appeal would not be 
prejudicial to the appellant. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the appellant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
of entitlement to service connection for the cause of the 
veteran's death, but she was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the issue on appeal.  Despite the inadequate notice provided 
to the appellant on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard, supra, at 394 (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, because the Board concludes herein that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any question as to the appropriate effective date to 
be assigned is moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As indicated above, all content requirements of a 
VCAA notice have been fully satisfied in this case.  
Therefore, the Board finds that delaying appellate review by 
providing additional VCAA letters to the appellant would be 
of no benefit. 
   
B. Duty to Assist

VA has fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of her claim.  The veteran's post-service private 
medical records and VA treatment records, and a February 2005 
private medical opinion were reviewed by the RO and the 
Board.  The veteran's service medical and personnel records 
from his active duty service appear to be unavailable.  The 
records obtained are relevant to the veteran's service in the 
Naval Reserve, but no service medical or personnel records 
pertaining to his active duty service in the Air Force from 
August 1953 to August 1957 are associated with the claims 
file.  Documentation contained in the claims file indicates 
that the National Personnel Records Center contacted the RO 
in May 1992 in an effort to locate service medical and 
personnel records for the veteran that were not in their 
possession.  The RO received service medical records for an 
eye examination dated July 1995 from the Records Management 
Center.  No additional service medical records have been 
found or identified.  

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the appellant's 
claim has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the appellant.  
Russo v. Brown, 9 Vet. App. 46 (1996).

The appellant has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of her claim.  Further, the appellant submitted a 
February 2005 medical opinion from the veteran's treating 
physician who reviewed the medical and scientific literature 
in connection with offering his opinion on the relationship 
between the veteran's service and his death.  The physician 
also provided a rational basis for his opinion.  

In his April 2007 informal hearing presentation, the 
appellant's representative requested that the Board obtain 
the opinion of an independent medical expert (IME) to render 
an opinion on whether there was a medical nexus between the 
veteran's claimed in-service exposure to asbestos and benzene 
and his multiple myeloma.  The Board may obtain an advisory 
medical opinion from an IME when, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.901(d) (2006).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, the veteran's treating physician reached a 
conclusion regarding nexus based on his knowledge of the 
veteran's disorder and a comprehensive review of the medical 
and scientific literature.  When considered along with the 
lack of any other nexus statement or evidence in the 
veteran's medical records and the lack of any alternative 
evidence submitted by the appellant on her own behalf to 
support her contentions, the opinion is enough to form an 
adequate basis for the Board's decision.  The Board concludes 
that an IME opinion is, accordingly, not required or 
necessary in this case.  Moreover, for the same reasons, the 
Board finds that it is not necessary to obtain a VA opinion.  
Therefore, the Board has determined that there is sufficient 
medical evidence upon which to base its decision.  

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development.  Thus, the 
Board finds that additional efforts to assist or notify the 
appellant in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).    

As reported on the veteran's death certificate, he died in 
August 1999, and the immediate cause of his death was plasma 
cell leukemia.  The veteran's physician stated in February 
2005 that plasma cell leukemia is the leukemic phase of 
multiple myeloma, which the veteran developed in 1996.

At the time of the veteran's death, he had not been service-
connected for any disability.  The appellant contends that 
the veteran's multiple myeloma, which led to his plasma cell 
leukemia, was a result of the veteran's exposure to asbestos 
and benzene while serving as a boiler operator with the 
United States Air Force. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including leukemia, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In a rating decision dated April 2000, the RO denied service 
connection for the cause of the veteran's death.  In reaching 
such decision, the RO considered the veteran's death 
certificate and Air Force (AF) Form 55, Employee Safety and 
Health Record.  The Board notes that the veteran's Naval 
Reserve service medical and personnel records were also 
associated with the claims file at the time of the decision.  
The death certificate showed that the veteran died in August 
1999 as a result of plasma cell leukemia.  AF Form 55 
revealed that the veteran worked as a civilian boiler plant 
operator and was exposed to asbestos from boilers and pipes.  
Lacking any evidence of a nexus between the cause of the 
veteran's death and any illness or injury in service, the RO 
denied the claim.

In April 2000, the appellant was advised of the decision and 
her appellate rights.  Thereafter, in June 2000, she 
submitted a notice of disagreement and a statement of the 
case was issued in September 2000.  No timely substantive 
appeal was received by VA.  Thereafter, the appellant's 
application to reopen her claim of entitlement to service 
connection for the veteran's death was first received in 
December 2002.  Thus, the April 2000 decision is final.  38 
U.S.C.A § 7105 (West 1991) [(West 2002)]; 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000) [2006].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
appellant filed her application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death in December 2002, the definition of new and 
material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the April 2000 decision was that there was no 
evidence of record concerning a nexus between the veteran's 
cause of death and his service.  Since that decision, private 
medical records, as well as VA treatment records showing 
diagnoses of multiple myeloma and plasma cell leukemia have 
been received.  In addition, the veteran's treating physician 
has submitted an opinion concerning a nexus between the 
veteran's multiple myeloma and his service.  This evidence is 
new and material in that it is neither cumulative nor 
redundant of the evidence of record as of April 2000, and it 
relates to an unestablished fact necessary to substantiate 
the claim, specifically, the existence of a nexus between the 
cause of the veteran's death and his service.  As such, the 
claim for entitlement to service connection for the cause of 
the veteran's death is reopened.  The Board will now address 
the merits of the appellant's claim.  

As noted above, the veteran died on August [redacted], 1999, from 
plasma cell leukemia, which he developed in July 1999.  
According to the February 2005 statement of Dr. Moore, plasma 
cell leukemia is the leukemic stage of multiple myeloma, with 
which the veteran was diagnosed in April 1996.   

The Board has considered all relevant evidence of record 
regarding the appellant's claim for service connection for 
the veteran's cause of death.  The Board first considered 
whether service connection is warranted for cause of death on 
a presumptive basis as his immediate cause of death was 
plasma cell leukemia.  However, the record fails to show that 
the veteran manifested leukemia to a degree of 10 percent 
within one year following his service discharge in August 
1957.  As such, presumptive service connection is not 
warranted for leukemia.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board next considered whether service connection is 
warranted for the cause of the veteran's death on a direct 
basis.  However, the Board finds no evidence linking such 
cause to the veteran's service.  As indicated above, there is 
no evidence that the veteran's multiple myeloma or plasma 
cell leukemia were present prior to 1996.  

The Board observes the appellant's contention that the cause 
of the veteran's death is related to in-service exposure to 
benzene and asbestos.  In support of her contention, a 
statement dated August 2003 was submitted by D.B., who served 
with the veteran.  D.B. indicated that he and the veteran 
came into contact with asbestos while serving on active duty.  
He did not mention benzene exposure or offer any information 
regarding the veteran's medical condition during service.  
The Board also notes the veteran was exposed to asbestos when 
working as a civilian for the Air Force.  Specifically, AF 
Form 55 shows such exposure in October 1986.  

Further, the February 2005 letter from Dr. Moore, one of the 
veteran's treating physicians, provides a nexus opinion 
regarding the veteran's service and the cause of death.  Dr. 
Moore stated that he understood that the veteran had been 
exposed to both asbestos and benzene in service.  He found no 
reference that asbestos is associated with multiple myeloma.  
In addition, he noted that three studies suggested benzene as 
a possible etiologic agent for multiple myeloma; however, a 
comprehensive review of the published literature showed no 
such link.  In making that determination, Dr. Moore observed 
that a meta-analysis of case control studies showed no excess 
risk of developing multiple myeloma after exposure to 
benzene.  He also reviewed a meta-analysis of 350,000 
petroleum workers that similarly showed no increased risk.  
As such, Dr. Moore concluded that, although it has been 
suggested that benzene is a possible etiologic agent for 
multiple myeloma, such had not been established 
scientifically by these other studies.

Additionally, there is no medical evidence relating the 
veteran's cause of death to any other disease, injury, or 
incident in service.  Thus, the only evidence of record that 
the veteran's death was related to his service is the 
appellant's own statements.  However, this is not competent 
evidence since laypersons, such as the appellant, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  In the absence of any competent 
evidence connecting the cause of the veteran's death to his 
time in service, the Board concludes that service connection 
on a direct basis is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.








ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for the 
veteran's death is granted.

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


